—Judgment affirmed without costs. Memorandum: Although Supreme Court erred in questioning whether petitioner had standing to challenge the legality of the procedures by which the contracts at issue were awarded to respondents Nornew Energy Supply, Inc. (Nornew) and Texaco Natural Gas, Inc. (Texaco) (see, Matter of Jerkens Truck & Equip. v City of Yonkers, 174 AD2d 127, 131-133; Albert Elia Bldg. Co. v New York State Urban Dev. Corp., 54 AD2d 337, 341-342), the court nevertheless properly dismissed the petition challenging those procedures. The determination of respondent Jamestown, New York Board of Public Utilities to consider the proposals of Nornew and Texaco together to determine the lowest “total delivered cost” of natural gas to the Carlson Generating Station was rational and benefits the taxpayers, and thus should not be disturbed (see, Matter of Conduit & Found. Corp. v Metropolitan Transp. Auth., 66 NY2d 144, 148-149). We have examined petitioner’s remaining arguments and conclude that they lack merit.
All concur, Balio, J., not participating. (Appeal from Judgment of Supreme Court, Chautauqua County, Ward, J. — CPLR art 78.) Present — Pigott, Jr., P. J., Green, Pine, Kehoe and Balio, JJ. (Filed Jan. 10, 2001.)